Citation Nr: 0607731	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision which 
established service connection at a 30 percent initial 
disability rating for IBS and GERD.  In December 1999, the 
veteran filed a notice of disagreement (NOD) with this 
decision.  In August 2001, the RO issued a statement of the 
case (SOC), and the veteran timely perfected his appeal 
seeking a higher disability rating that same month.

RO decisions in March 2001, and in December 2002, denied the 
veteran's claim for a TDIU rating.  In December 2002, the 
veteran filed an NOD with this decision, and in March 2003, 
the RO issued an SOC.  In May 2003, the veteran perfected his 
appeal of this issue.

In February 2004, the Board issued a decision that denied the 
veteran's claims for an increased rating in excess of 30 
percent for his IBS and GERD; and denied a TDIU rating.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2004, the Court granted a Joint Motion for 
Remand, vacating the Board's February 2004 decision and 
remanding the claim for additional consideration and 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  

In June 2005, the Board remanded this matter for additional 
evidentiary development, and to ensure compliance with VA's 
duties to notify and assist.  For reasons indicated below, 
this appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran is seeking an initial disability rating higher 
than 30 percent for his service-connected IBS and GERD.  He 
is also claiming entitlement to a TDIU rating.  Through his 
representative, the veteran argues that his GERD condition is 
the predominant disability, and that a higher rating is 
warranted for this condition, including a TDIU rating.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

Pursuant to the Board's June 2005 remand, the RO was to 
assist the veteran in obtaining all of his available medical 
treatment records relating to any gastro-intestinal 
disorders, including IBS and GERD, since November 1991.  

In November 2005, the RO sent correspondence to the veteran 
requesting that he identify all VA and non-VA medical 
treatment providers who have treated him for any of his 
gastrointestinal disorders since November 1991.  
Unfortunately, the RO's letter was sent to a former mailing 
address of the veteran, and was returned by the postal 
service.  Although the veteran did subsequently submit some 
medical evidence in support of his claim, it does not appear 
that this was done in response to an RO's request for all 
available medical treatment records relating to any gastro-
intestinal disorders, including IBS and GERD, since November 
1991.  Thus, it remains possible that additional treatment 
records exist that have not been obtained in this matter.

The Board's November 2005 remand also instructed the RO to 
obtain, with the assistance of the veteran, all records 
available from the Social Security Administration (SSA) 
relating to their grant of disability benefits to the veteran 
in January 1995, effective from October 1994.  It does not 
appear from the record that the RO has made any attempt to 
obtain these records.  The Board acknowledges that the 
veteran did submit some evidence which may have been 
considered by the SSA; however, additional SSA records are 
likely available, and a request for those records has not 
been made.

Finally, the Board's November 2005 remand requested that the 
veteran be scheduled by the RO for the appropriate VA 
examination to determine the current severity of his IBS and 
GERD.  Based upon this examination, the examiner was to 
comment on which disability was more predominant, the 
veteran's IBS or GERD.  Although the VA examination was 
conducted, the VA examiner failed to comment on which 
disability, IBS or GERD, was the veteran's predominant 
disability as requested in the Board's Remand.

The Board notes that the issues of an increased rating for 
IBS and GERD, and entitlement to a TDIU rating, are 
inextricably intertwined because adjudication of the issue of 
increased rating issue will affect the merits and outcome of 
an adjudication of the issue for a TDIU rating.  Parker v. 
Brown, 7 Vet. App. 116 (1994).   

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
gastrointestinal disorders, including IBS 
and GERD, since November 1991.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.  Regardless of his 
response, the RO should attempt to obtain 
all of the veteran's treatment records 
from the VA medical center in Orlando, 
Florida, since November 2005.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits in 
January 1995, effective from April 1994.  
Copies of all related SSA records should 
also be obtained and associated with the 
claims folder.  If records are not 
available, a note to that effect should 
be included in the veteran's claims 
folder.  

3.  The RO should request that the VA 
examiner who conducted the November 2005 
VA examination of the esophagus and 
hiatal hernia prepare an addendum to this 
examination report.  The VA examiner 
should review the veteran's claims files 
in conjunction with preparing this 
addendum, and comment on which disability 
is more predominant, the veteran's IBS or 
GERD.  If unable to make this 
determination, or if the conditions are 
essentially equal in severity, the VA 
examiner should so state.  If this 
examiner is not available, the matter 
should be referred to another for the 
requested information.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for his service-
connected IBS and GERD, and for a TDIU 
rating.  If either claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

